                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


HOWARD EUGENE MCCULLY,

                    Petitioner,

                                        CASE NO. 2:17-CV-13752
v.                                      HONORABLE GERSHWIN A. DRAIN

J. A. TERRIS,

               Respondent.
_________________________________/

                  OPINION AND ORDER DISMISSING THE
                PETITION FOR A WRIT OF HABEAS CORPUS

      On November 11, 2017, federal prisoner Howard Eugene McCully

(APetitioner@) filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

' 2241 asserting that the Bureau of Prisons erred in denying him eligibility for an

early release benefit under 18 U.S.C. ' 3621(e) upon completion of a residential drug

treatment program. Dkt. No. 1. Respondent has since advised the Court, and the

Court has confirmed, that Petitioner completed his federal sentence and was released

from federal custody on April 25, 2018. See Petitioner=s Inmate Profile, Bureau of

Prisons Inmate Locator, https://www.bop.gov/inmateloc/.

      Article III, ' 2 of the United States Constitution requires the existence of a

case or controversy through all stages of federal judicial proceedings. United States
v. Juvenile Male, 564 U.S. 932, 936 (2011). This means that, throughout the

litigation, the petitioner Amust have suffered, or be threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial decision.@

Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990); see also Preiser v.

Newkirk, 422 U.S. 395, 401 (1975). If an event occurs subsequent to the filing of a

lawsuit which deprives a court of the ability to provide meaningful relief, the case

becomes moot and is subject to dismissal. Ailor v. City of Maynardville, 368 F.3d

587, 596 (6th Cir. 2004). Similarly, a claim for habeas relief becomes moot when

the controversy between the parties is no longer alive because the party seeking relief

has obtained the relief requested. See, e.g., Picron-Peron v. Rison, 930 F.2d 773,

776 (9th Cir. 1991) (a claim is moot when the court no longer has power to grant the

requested relief); Johnson v. Riveland, 855 F.2d 1477, 1479-80 (10th Cir. 1998). A

court may raise the jurisdictional issue of mootness sua sponte. See North Carolina

v. Rice, 404 U.S. 244, 246 (1971) (AMootness is a jurisdictional question because the

Court is not empowered to decide moot questions or abstract propositions....@);

Berger v. Cuyahoga Co. Bar Ass=n, 983 F.2d 718, 721 (6th Cir. 1993) (AQuestions

of jurisdiction are fundamental matters which [a court] may review sua sponte.@).

      As noted, the BOP=s Inmate Locator database indicates that Petitioner was

released from federal custody on April 25, 2018. Because Petitioner has completed

                                           2
his sentence and has been released from custody, the Court can no longer grant him

relief on the claim contained in his petition. The present case has thus been

rendered moot and the petition must be dismissed on that basis. Accordingly, the

Court DISMISSES as moot the petition for a writ of habeas corpus. This case is

closed.

      IT IS SO ORDERED.


Dated:      October 24, 2018
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 24, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                         3
